Citation Nr: 0923294	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-11 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to dependency and indemnity compensation 
(DIC) based upon a claim of entitlement to service connection 
for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
November 1945.  He was awarded the Purple Heart Medal, among 
other decorations, for his combat service during World War 
II.  He died in July 2003.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appellant appeared before the undersigned Acting Veterans 
Law Judge (AVLJ) at a travel Board hearing held in April 
2008.  A copy of the hearing transcript is of record.

This case was previously before the Board in May 2008, at 
which time the claim currently on appeal was remanded.  The 
actions requested in the Board remand have been undertaken 
and the case has returned to the Board for appellate 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2009, the appellant provided additional evidence 
pertaining to the claim, which was received by the Board 
subsequent to the most recent Supplemental Statement of the 
Case issued in April 2009.  In conjunction with the 
submission of that evidence, the appellant indicated that she 
hoped that the case would be reviewed expeditiously in light 
of her age.  The Board construes this statement as 
essentially a waiver of initial consideration of the 
additional evidence as discussed under 38 C.F.R. § 20.1304 
(2008).  Thus, the Board will consider the additional 
evidence in the first instance in conjunction with the issue 
on appeal.


FINDINGS OF FACT

1.  The Veteran died in July 2003 at the age of 79; the 
immediate cause of death was reported as cerebrovascular 
accident (CVA) due to or as a consequence of congestive heart 
failure (CHF).

2.  In July 2004, the appellant filed a claim for Dependency 
and Indemnity Compensation (DIC), indicating that she was 
claiming that the Veteran's cause of death was due to 
service.  

2.  At the time of the Veteran's death, service connection 
was in effect for: bilateral hearing loss (40 percent 
disabling); moderately severe residuals of a gunshot wound 
(GSW) of the right shoulder (30 percent disabling); and for 
tinnitus (10 percent disabling).  The Veteran's combined 
disability rating was 60 percent from December 28, 2001.

4.  None of the immediate, underlying or contributory causes 
listed on the Veteran's death certificate are etiologically 
related to service, presumptively or otherwise.

5.  The most probative evidence indicates that a service-
connected disability did not cause or contribute materially 
or substantially to the Veteran's death, nor does it 
establish that the cause of his death was otherwise related 
to service.

6.  The evidence on file does not include a diagnosis of PTSD 
made in accordance with the provisions of the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV).

7.  The Veteran was not continuously rated totally disabled 
due to service-connected disability or due to unemployability 
for at least 10 years preceding his death; nor was a total 
evaluation continuously in effect since the date of his 
discharge from military service and for at least five years 
immediately preceding his death; nor would he have been in 
receipt of such compensation in either case, but for clear 
and unmistakable error in a prior decision, which has not 
been established here.

8.  The Veteran was not a former prisoner of war (POW).


CONCLUSIONS OF LAW

1.  A disability incurred during or aggravated by service did 
not cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1154(b), 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.304, 3.307, 3.309, 3.312 (2008).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  This specific notice was not provided 
in this case.  However, as the claim is being denied any 
defect in the timing or content of this notice is moot.

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a § 5103(a) compliant notice.

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in June and November 2004 and 
in July and August 2008 that fully addressed all notice 
elements and was sent prior and subsequent to the initial RO 
decision in this matter.  The RO readjudicated the case in 
April 2009, curing any procedural/timing defect.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The 
letters informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties 
for obtaining evidence.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  Adequate notice was provided to 
the appellant prior to the transfer and certification of her 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an 
examination/opinion when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The RO has obtained service treatment records (STRs).  
Additionally, the Veteran's death certificate is on file as 
are his post-service VA and private medical records, to 
include the terminal treatment records.  The file also 
contains several private medical opinions and lay statements 
as well a transcript of the appellant's testimony presented 
at a travel Board hearing conducted in April 2008.  
Additional evidence was submitted in this case in May 2009, 
which was in effect, accompanied by a waiver.  

A VA medical opinion was obtained in this case (dated in 
March 2007) and is on file.  That opinion was based upon a 
review of the claims file and the Veteran's entire medical 
history and was clear in its conclusion.  There is no 
indication that a request for a second opinion is warranted 
in this case.  The Board finds there is sufficient competent 
evidence of record (in the form of private records 
documenting the events leading up to the Veteran's death, his 
death certificate, and medical statements and opinions on 
file) to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The Veteran's death certificate reflects that he died in July 
2003 at the age of 79, the immediate cause of death was 
reported as cerebrovascular accident (CVA) due to or as a 
consequence of congestive heart failure (CHF).  

In July 2004, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse" (VA Form 21-534).  On 
that form, she indicated that she was claiming that the cause 
of the Veteran's death was due to service.

Service personnel records reflect that the Veteran served 
with the United States Marine Corps from January 1943 to 
November 1945.  His awards and decorations include a Purple 
Heart Medal.  

Review of the service treatment records (STRs) does not 
reflect any complaints, treatment or diagnoses related to any 
heart or lung symptoms or abnormality during service.  The 
records do reflect that the Veteran sustained a compound 
fracture of the right scapula, caused by a gunshot wound 
(GSW) in April 1945.  The November 1945 separation 
examination report revealed no clinical abnormalities 
relating to the heart, cardio-vascular system or the 
respiratory system; chest X-ray films were negative.  Aside 
from the GSW, the only other abnormality noted was pes 
planus.

Service connection for residuals of a GSW of the right 
shoulder was established effective from November 1945.

VA medical records dated in 1992 reflect that the Veteran's 
diagnosed conditions included CHF and hypertension.  The 
records indicated that a heart murmur was also present.  

Private medical records of September 2000 revealed that the 
Veteran had ischemic cardiomyopathy, prior coronary bypass 
graft surgery and abdominal aortic aneurysm repair, and had 
ventricular tachycardia with an automatic implantable 
Cardioverter-Defibrillator (AICD).  

The Veteran underwent a VA audiological evaluation in May 
2002 at which time he gave a 30 to 40-year history of hearing 
loss.  He reported being exposed to excessive acoustic trauma 
from weapons fire and mortar shells during service.  He also 
reported having periodic bilateral tinnitus which made it 
hard to understand conversation.  Mild to profound 
sensorineural hearing loss was diagnosed bilaterally with 
poor word recognition ability.  In a rating action issued in 
July 2002, service connection for bilateral hearing loss and 
tinnitus were granted effective from December 2001.  

In January 2003, the Veteran presented to a private emergency 
room and was admitted for hospitalization.  At that time, the 
impressions included: acute CVA; new atrial fibrillation; 
moderate aortic stenosis.  The file includes the terminal 
medical records dated in July 2003, which indicate that the 
Veteran's problems began on July [redacted], 2003, as manifested by a 
sudden onset of dysarthria and facial weakness.  The Veteran 
was found to be in atrial fibrillation and was poorly 
responsive to treatment.  He died several days after being 
admitted.  The final diagnoses were listed as: embolic 
cerebrovascular accident; atrial fibrillation; hypotension; 
respiratory failure; CHF; arteriosclerotic cardiovascular 
disease; status post insertion of an implantable 
defibrillator; peripheral vascular disease; status post 
abdominal aortic aneurysm repair; systemic hypertension; 
recurrent bronchitis and hyperlipidemia.   

The file contains private medical statements of Dr. M. dated 
in August 2003 and October 2004 indicating that he had 
treated the Veteran for many years.  The doctor indicated 
that the Veteran had many illnesses including service-
connected bilateral hearing loss, tinnitus and residuals of a 
GSW to the right shoulder.  The doctor indicated that pain 
and suffering were contributing factors to the cause of his 
death.  In March 2005 (and as issued again in August 2005), 
Dr. M. opined that the pain and suffering of the right 
shoulder and back, which were service related injuries, were 
contributing factors to his hypertension, leading to CHF and 
death. 

The appellant provided a statement in November 2003 
indicating that the wounds the Veteran received in 1945 were 
permanently disabling and noting that since 1945, he had been 
treated for high blood pressure, heart attacks, an aneurysm 
of the aorta and had undergone open heart surgery.  She also 
noted that he became a near recluse due to his hearing 
impairment caused by service.  

In April 2005, an opinion was sought from a VA medical 
officer.  The doctor opined that it was not at least as 
likely as not that the Veteran's CVA was caused by or 
contributed to by his service-connected disorders.  The 
doctor provided a definition and explanation of the causes of 
a CVA/stroke and explained that strokes were classified as 
either hemorrhagic or ischemic, with acute ischemic stroke 
referring to strokes caused by thrombosis or embolism and 
accounting for 80 percent of all strokes.  The doctor also 
noted that transient ischemic attacks preceded nearly 30 
percent of ischemic strokes.

The file contains a statement received in June 2005 from the 
appellant's daughter, who received an advanced degree in 
guidance and counseling, to the effect that PTSD/shell shock 
contributed to hypertension, CHF and a stroke, which 
eventually led to the Veteran's death.  

A VA medical opinion was provided for the record in March 
2007 and the claims folder was reviewed.  The doctor 
indicated that the circumstances of the Veteran's death 
included his admission for a new onset of atrial fibrillation 
with an associated embolic stroke.  It was noted that the 
terminal event was arrhythmia which resulted in the Veteran's 
implanted defibrillator firing several times.  Thereafter, 
the Veteran was hypotensive and required treatment with 
dopamine.  Ultimately, CPR was not successful and the Veteran 
was pronounced dead.  

The VA doctor opined that it was not at least as likely as 
not that any service-connected disorder contributed to the 
Veteran's death.  In this regard, the doctor explained that 
the cause of death was clearly related to vascular disease 
and ischemic cardiomyopathy and noted that the Veteran's 
terminal medical records did not mention residuals of a GSW 
as a factor in his medical care.  The doctor further opined 
that hypertension was not a factor in this terminal event and 
was not a cause of the death.  It was noted that the terminal 
arrhythmia was associated with hypotension.  The doctor 
specifically stated that no documentation was located 
indicating that residuals from any service-connected 
disability influenced any of the medical care that the 
Veteran received during his final hospital admission.  

The appellant provided testimony at a travel Board hearing 
held in April 2008.  She indicated that the Veteran's 
service-connected GSW and PTSD resulted in cardiovascular 
problems including hypertension and ultimately contributed to 
the Veteran's death.

The file contains numerous lay statements attesting that the 
Veteran suffered from PTSD which assisted in causing his 
death.

Also added to the file in May 2009 was a private medical 
statement of Dr. M. indicating that after relocating in 2002 
he no longer had previous medical records in his possession.  
However, Dr. M. indicated that he remembered the Veteran well 
and noted that he suffered from PTSD which not only changed 
the Veteran's life, but also shortened it.  

Analysis

The appellant maintains that service connection is warranted 
for the cause of the Veteran's death.  For the sake of 
completeness, the Board will also address herein whether the 
appellant is entitled to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1318. 

The Veteran was discharged from service in November 1945 and 
he died in July 2003.  At the time of the Veteran's death, 
service connection was in effect for: bilateral hearing loss 
(40 percent disabling); moderately severe residuals of a 
gunshot wound of the right shoulder (30 percent disabling); 
and for tinnitus (10 percent disabling).  The Veteran's 
combined disability rating was 60 percent from December 28, 
2001.



	A.  Service Connection - Cause of Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse if the Veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5 (2008).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In cases of service connection for the cause of death of a 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

At the outset, the Board notes that the Veteran's death 
certificate lists the immediate cause of death as 
cerebrovascular accident (CVA) due to or as a consequence of 
congestive heart failure (CHF).  It is noted that service 
connection has never been established for CVA, CHF or for any 
other cardiovascular disorder, nor were any such problems 
diagnoses in-service or during the first post-service year.  
Moreover, the post-service medical evidence does not show any 
indications of CHF or hypertension until approximately 1992, 
more than 45 years after the Veteran's discharge from 
service.  The Court has held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints].  

The appellant's primary contention is that the Veteran 
suffered from PTSD which caused or contributed to the listed 
causes of his death.  In this regard, PTSD was not listed as 
one of the primary or secondary cause of the Veteran's death 
nor was it even mentioned as a diagnosis in any of the 
terminal medical records dated in 2002 and 2003.  Moreover, 
service connection was not in effect for PTSD during the 
Veteran's lifetime nor is service connection warranted for 
PTSD.  

In the first instance, there was no service connection claim 
for PTSD pending at the time of the Veteran's death.  The 
appellant initially raised this claim in July 2005; as such, 
essentially this represents a claim for accrued benefits, 
albeit an untimely one.  Accrued benefits are defined as 
"periodic monetary benefits . . . authorized under law 
administered by [VA], to which a payee was entitled at his or 
her death under existing ratings for decisions or those based 
on evidence in the file at the date of death, and due and 
unpaid . . . ." 38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 
3.1000(a) (2008) (as amended by 71 Fed. Reg. 78368, effective 
Jan. 29, 2007).  An "[a]pplication for accrued benefits must 
be file within 1 year after the date of death."  38 C.F.R. § 
3.1000 (c).  Accordingly, on an administrative basis, the 
claim for accrued benefits based on a service connection 
claim for PTSD was not timely filed; as such, as a stand 
alone accrued benefits claim, this matter need not be further 
addressed herein.

Furthermore, and more importantly, the file contains no 
clinical diagnosis of PTSD made in accordance with the 
provisions of the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  Service 
connection for PTSD in particular requires: (1) medical 
evidence diagnosing the condition in accordance with the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Medical Disorders (4th ed. 1994) (DSM- IV), (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor(s).  See 38 C.F.R. § 1154(b); 38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).

Here, the record contains "diagnoses" of PTSD made in June 
2005 by a counselor, who is not medically qualified in any 
way, and in 2009 by Dr. M., and as attested to by several lay 
people.  The file contains no diagnosis of PTSD made in 
accordance with DSM-IV.  The law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a post-
service.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, not only was PTSD not diagnosed in accordance with 
38 C.F.R. §§ 3.304(f), but more importantly it was not a 
cause of the Veteran's death.  Accordingly, this is not a 
viable theory of entitlement in this case.

The file contains two competent medical opinions, one 
provided in April 2005 and the other provided in March 2007, 
both based on a comprehensive review of the evidence on file 
and both concluding that it was not at least as likely as not 
that the Veteran's CVA was caused by or contributed to by any 
of his service-connected disorders.  The file contains 
several private medical opinions to the effect that pain and 
suffering related to the Veteran's service connected 
disorders contributed to his death.  However, there is 
positively no support for such opinions in the 
clinical/terminal records on file, which failed to implicate 
service-connected tinnitus, hearing loss or residuals of a 
GSW of the right shoulder (or any alleged pain and suffering 
associated there with) as assisting in any way with the 
actual listed causes of the Veteran's death.  

Further, to the extent that the appellant argues that 
hypertension assisted in causing the Veteran's death, again, 
hypertension was not one of the listed causes of the 
Veteran's death, nor is it a service connected disorder.  
Hypertension was diagnosed decades after service and a VA 
medical opinion on file issued in 2007 indicated that 
hypertension was not a factor in this terminal event and was 
not a cause of the death.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's honorable and 
faithful service to the United States.  The Board, however, 
is obligated to decide cases based on the law and the 
evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).

The Board also considered the appellant's sincerely held 
belief that a service-connected disorder led to or assisted 
in causing the Veteran's death.  The appellant's lay opinion, 
however, is not competent evidence upon which to establish 
entitlement to the benefit sought on appeal.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence is 
against the claim, and the doctrine is therefore not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the claim is denied.

	B.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  The total rating may be either schedular or based 
upon unemployability.  38 U.S.C.A. § 1318.

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are: (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran 
was discharged from service in November 1945 and he died in 
July 2003.  Also noted above, the Veteran was not at any time 
granted total disability due to unemployability; at the time 
of his death he had three service-connected disabilities, the 
combined disability rating of these conditions was 60 percent 
from December 28, 2001.  As such, the Veteran was not rated 
totally disabled for a continuous period of at least 10 years 
immediately preceding death; nor was he rated totally 
disabling continuously since his release from active duty and 
for a period of not less than five years immediately 
preceding death.  In addition the Veteran was not a former 
prisoner of war.

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the veteran's lifetime.  Specifically, previous 
determinations which are final and binding will be accepted 
as correct in the absence of CUE.  Where evidence establishes 
such error, the prior determination will be reversed or 
amended.  For the purpose of authorizing benefits, the rating 
or other adjudicatory decision that constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  See 38 C.F.R. § 3.105(a).  Neither the 
Veteran, during his lifetime, nor the appellant has 
successfully pled clear and unmistakable error in any final 
rating action on file.  

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service- 
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the Veteran was entitled to a total service-connected 
disability rating for the requisite time period.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, for the reasons discussed 
herein, the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
based upon a claim of entitlement to service connection for 
the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


